Name: Commission Regulation (EC) No 1282/2004 of 13 July 2004 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  prices;  agricultural policy
 Date Published: nan

 14.7.2004 EN Official Journal of the European Union L 242/1 COMMISSION REGULATION (EC) No 1282/2004 of 13 July 2004 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vegetables (1), and in particular Article 4(1) thereof, Whereas: (1) Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multilateral trade negotiations, the criteria whereby the Commission fixes the standard values for imports from third countries, in respect of the products and periods stipulated in the Annex thereto. (2) In compliance with the above criteria, the standard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 14 July 2004. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 July 2004. For the Commission J. M. SILVA RODRÃ GUEZ Agriculture Director-General (1) OJ L 337, 24.12.1994, p. 66. Regulation as last amended by Regulation (EC) No 1947/2002 (OJ L 299, 1.11.2002, p. 17). ANNEX to the Commission Regulation of 13 July 2004 establishing the standard import values for determining the entry price of certain fruit and vegetables (EUR/100 kg) CN code Third country code (1) Standard import value 0702 00 00 052 52,9 096 46,2 999 49,6 0707 00 05 052 83,6 999 83,6 0709 90 70 052 80,5 999 80,5 0805 50 10 382 134,1 388 52,5 508 63,6 524 60,5 528 50,1 999 72,2 0808 10 20, 0808 10 50, 0808 10 90 388 80,4 400 114,7 404 86,1 508 71,6 512 87,7 528 72,8 720 85,6 804 90,0 999 86,1 0808 20 50 052 120,3 388 89,3 512 91,7 528 67,4 999 92,2 0809 10 00 052 209,3 624 203,1 999 206,2 0809 20 95 052 315,6 068 222,3 400 354,7 999 297,5 0809 30 10, 0809 30 90 052 163,0 624 75,4 999 119,2 0809 40 05 388 108,3 512 91,6 624 170,4 999 123,4 (1) Country nomenclature as fixed by Commission Regulation (EC) No 2081/2003 (OJ L 313, 28.11.2003, p. 11). Code 999 stands for of other origin.